internal_revenue_service number release date index number ------------------------------------- -------------------- ------------- -------------------- -------------- ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-103900-07 date date legend legend taxpayer ----------------------------- ------------------------------------------------------ fund ---------------------------------------------- plan dear ---------- ---------------------------------------- this is in reply to your letter of date in which you request various rulings on behalf of the taxpayer with respect to its plan and fund you represent that the taxpayer established the fund in accordance with a municipal ordinance to provide post retirement medical benefits for its employees under the plan the fund is an irrevocable_trust created by a_trust agreement any funds deposited in the fund are separate and apart from the general revenues of the taxpayer funds are deposited into the fund by the taxpayer they are used to meet the taxpayer’s obligation to pay the health insurance premiums needed to provide medical benefits for its employees after retirement the fund is administered by a board_of five trustees three of the trustees are selected by the taxpayer’s governing body one is selected by the taxpayer administrator and one is the taxpayer treasurer the trustees are responsible for the general administration investment and maintenance of the fund and plr-103900-07 for the payment of insurance premiums in amounts sufficient to satisfy the taxpayer’s obligation for post retirement medical benefits any decisions not within the scope of the trustees are referred to the taxpayer’s governing body the income of the fund is derived from payments made by the taxpayer and from investment_income expenditures are used solely to pay for post retirement health insurance premiums provided pursuant to the plan the trust agreement under which the fund was established may be amended but not revoked under no condition may an amendment result in the return to the taxpayer of any portion of the fund or of the income earned by the fund or result in the distribution of the fund or its income for the benefit of anyone other than covered retirees for post retirement medical benefits in the event the plan is terminated the fund’s remaining assets must be used to fulfill the taxpayer’s obligation to provide medical benefits for retirees covered under the plan you represent that the fund will be used solely to pre-fund its retiree health insurance obligations under the plan retirees of the taxpayer who retire with years_of_service are eligible to receive health insurance benefits from the plan under the plan retirees will be provided with medical coverage through an insurance_company no person other than eligible retirees of the taxpayer their spouses or dependents may receive benefits from the plan retirees will receive health insurance benefits from the plan until the first of the following occurs death eligibility for medicare or other federally_subsidized programs or the availability of equivalent medical insurance from another employer of the retiree or the retiree’s spouse you represent that the plan will be used solely for the payment of health insurance premiums on behalf of eligible retirees of the taxpayer their spouses and dependents and not for life_insurance or any other benefit now or in the future eligible retirees will not receive any amounts in cash or any other taxable or nontaxable benefits amounts in the plan will not be used to reimburse unreimbursed medical_expenses employees will be required to contribute a portion of the insurance premiums_paid by the taxpayer to the fund based on a percentage of the employees’ wages the amount of the contribution if not otherwise determined by an applicable collective bargaining agreement will equal up to one-half of the actuarially deferred cost of the post-retirement health_insurance_coverage you represent that employee contributions to the fund are mandatory for all employees who will derive a benefit from the plan and are a condition of employees’ continued employment with the taxpayer contributions will not be subject_to any election by the employee issue one sec_115 of the internal_revenue_code the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof plr-103900-07 in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the fund provides health benefits to retired employees of taxpayer a political_subdivision of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 fund performs an essential_governmental_function within the meaning of sec_115 of the code the income of the fund accrues to the taxpayer the taxpayer is the sole participating employer in the plan no private interests participate in or benefit from the operation of the fund any distribution of remaining funds in the fund to participating retirees upon the dissolution of the fund satisfies an obligation the taxpayer has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 issue two sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items plr-103900-07 sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee's spouse or the employee's dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or plan which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits sec_3121 provides that the term wages does not include any payment including any amount_paid by an employer for insurance made to or on behalf of an employee or any of his dependents on account of medical or hospitalization expenses coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 revrul_82_196 1982_2_cb_53 based on the information submitted and the representations made we conclude as follows income of the fund is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly fund’s income is excludable from gross_income under sec_115 of the code amounts paid to the fund and amounts paid from the fund which are used solely to pay for health insurance premiums of retired employees and their spouses and dependents as defined in sec_152 determined without regard to sec_152 b and d b are excludable from gross_income under sec_106 and do not constitute wages under sec_3121 of the code no opinion is expressed concerning the federal tax consequences of the fund or plan under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103900-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
